Citation Nr: 0428558	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation higher than 20 percent disabling 
for degenerative arthritic changes of the right knee 
following meniscal surgeries, rated as 20 percent disabling 
from May 31, 2001. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The RO has indicated that the veteran had active military 
service from November 1969 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service-connection for 
degenerative arthritic changes of the right knee following 
meniscal surgeries, with an evaluation of 20 percent from May 
31, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id. at 
126.  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.

The Board notes that, in a February 2003 letter, the 
veteran's private chiropractor, J. McC., D.C., opined that 
the veteran's knee disability had aggravated an existing 
spinal condition.  This implied issue of secondary service 
connection is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected degenerative arthritic 
changes of the right knee following meniscal surgeries are 
manifested by some pain, slight swelling at the suprapatellar 
and lateral aspect, and range of motion from 0 to 110 degrees 
limited by pain.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
degenerative arthritic changes of the right knee following 
meniscal surgeries have not been met.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a 
(Diagnostic Codes 5003, 5258, 5260, 5261) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the time of his entry onto active duty the veteran related 
that he had recently suffered a knee injury while playing 
ball.  The veteran was provided an orthopedic examination, 
which found that the veteran's right knee was normal.  The 
veteran sustained two injuries while in basic training which, 
the RO has determined, aggravated the pre-service knee 
injury.  The veteran was medically discharged from service on 
the grounds that he had not been physically qualified for 
service at entry, notwithstanding the orthopedic examination.  
Following service, the veteran underwent three surgeries on 
his right knee.  A lateral meniscectomy was performed in 
August 1972.  In a March 1986 surgery the veteran underwent 
removal of remnants of a torn anterior horn of the lateral 
meniscus, debridement of the undersurface of the patella, and 
excision of a cystic structure in his right knee.  In June 
1999 the veteran underwent arthroscopy with debridement and 
partial medial meniscectomy of the right knee.  The June 1999 
surgeon, P.O., M.D., noted that he felt it was too early to 
consider a total knee replacement.  At a hearing before a 
Decision Review Officer at the RO in March 2002, the veteran 
testified that his physician told him that he would not 
perform a knee replacement because of the veteran's age and 
weight.

At an April 2002 VA examination, the examiner noted the 
veteran's history, including the three surgeries, and a 
recitation of the symptoms the veteran had experienced.  The 
examiner noted that the veteran continued to experience pain, 
rated between one to four, varying from day to day, and 
swelling, especially from long walks.  The veteran reported 
that, while he had used crutches in the past, he no longer 
used them, but occasionally used a cane when the right knee 
became swollen.  On examination, the right knee showed slight 
swelling at the suprapatellar and lateral aspect of the right 
knee joint.  Range of motion was from 0 to 110 degrees, with 
pain being the limitation.  There was no tenderness or 
redness of the knee joint.  The examiner's impression was 
degenerative arthritis of the right knee joint.  The report 
of x-ray examination showed prominent degenerative arthritic 
change with prominent bone spurring at the articular margins 
of the tibia and femur.  The intercondylar joint cartilage 
compartment spaces were preserved; there was prominent 
patellofemoral osteoarthrosis; there was no apparent joint 
effusion, and soft tissues were otherwise unremarkable.  The 
radiologist's impression was advanced degenerative 
hypertrophic osteoarthrosis in an otherwise normal extremity.  

Also of record is the report of an evaluation conducted by 
the veteran's primary care physician in August 2002.  That 
examiner noted that the veteran's gait was normal.

The veteran's private chiropractor, J. McC., D.C., noted that 
he had treated the veteran for multiple levels of vertebral 
subluxation complex for many years, and that the veteran's 
condition had been aggravated over the years by his right 
knee injury.  The chiropractor noted that these problems, 
combined with other health complications, rendered the 
veteran unable to do his normal work activities.  The record 
shows the veteran's normal occupation is that of a self-
employed automobile salesman.  

The veteran contends in a statement provided with his VA Form 
9 that he should be rated as 100 percent disabled because he 
is unable to work.  In a statement dated in June 2003, the 
veteran's accredited representative similarly contends that 
the veteran's knee injury is so severe that it prevents him 
from engaging in any type of employment.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20.

The veteran has been rated for degenerative arthritic changes 
of the right knee following meniscal surgeries by application 
of the rating criteria set forth in Diagnostic Code 5258.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  The Board notes that 
the RO found that rating under Diagnostic Code 5259, removal 
of symptomatic semilunar cartilage, did not accurately 
reflect the pain and swelling experienced by the veteran, and 
allowed for the award of no more than a 10 percent rating.  
The RO therefore evaluated the veteran under Diagnostic Code 
5258, dislocated semilunar cartilage, with frequent episodes 
of "locking", pain, and effusion into the joint, which 
allowed for assignment of a 20 percent disability rating, and 
which addresses the very problems experienced by the veteran 
as noted in the April 2002 VA examination report-swelling 
and pain.  There are no higher ratings available for the 
veteran's knee disability under this code or Diagnostic Code 
5259.  Diagnostic Code 5256 is inapt because awards under 
this diagnostic code require that there be ankylosis of the 
knee.  38 C.F.R. § 4.71a.  There is no evidence of ankylosis 
of this veteran's knee.  Under Diagnostic Code 5257 ratings 
based on recurrent subluxation or lateral instability of the 
knee are assignable, but there is no indication of 
subluxation or lateral instability of the veteran's knee as a 
result of service-connected disability.  

Turning to Diagnostic Code 5003, which provides for the 
rating of arthritis, the Board notes that arthritis is to be 
rated on the basis of limitation of motion of the joint 
affected by the degenerative changes.  Diagnostic Code 5003.  
When limitation of motion is not compensable, a 10 percent 
rating may be assigned for each major joint affected by 
limited motion.  Id.  In the veteran's case, there is some 
slight limitation of range of motion of the right knee which 
is imposed by pain at 110 degrees, but this is far from any 
limitation which would warrant a rating higher than 20 
percent under either Diagnostic Code 5260 or 5261.  
Additionally, there is no evidence of any impairment of the 
tibia and fibula, which might warrant application of a higher 
rating under Diagnostic Code 5262.

It is contended by the veteran's representative, in the 
informal brief dated in September 2004, that an additional 10 
percent rating should be assigned for the advanced 
degenerative arthritis with limitation of knee motion.  Cited 
for this contention are VAOPGCPREC 9-98 and VAOPGCPREC 23-97, 
which hold that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257 based on the additional disability.  The Board 
notes, however, that a complete reading of VAOPGCPREC 23-97 
reveals that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have a 
compensable limitation of motion under Code 5260 or Code 5261 
in order to obtain a separate rating for arthritis.  In the 
instant case, the veteran is not rated under Diagnostic Code 
5257 because, as noted above, there is no indication of 
subluxation or lateral instability.  Moreover, the presently 
assigned 20 percent rating contemplates pain, which is one of 
factors to be considered when evaluating a joint disability 
based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  
Consequently, to assign a rating based on limitation of 
motion separate from the 20 percent rating that has already 
been assigned would violate the rule against pyramiding.  
38 C.F.R. § 4.14.  In other words, pain is contemplated by 
Diagnostic Code 5258, under which the 20 percent rating has 
been assigned, and it is also contemplated by Diagnostic Code 
5260 and Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45.  

The VA General Counsel has recently held that separate 
ratings may be assigned for limitation of flexion and 
limitation of flexion, despite the overlap in symptomatology, 
namely pain.  VAOPGCPREC 9-2004.  However, in this case, the 
veteran does not experience limitation of extension, as noted 
in the evidence described above.  Consequently, a rating 
separate from that already assigned is not warranted.  

As for whether the veteran has functional limitations due to 
pain that should be compensated at a rate greater than 20 
percent, the Board notes that a VA examiner specifically 
found that flexion was limited to 110 degrees by pain.  The 
examiner was specifically asked to indicate the additional 
degree of motion limited by problems such as fatigue, 
weakness, and pain.  Presumably, this is the question to 
which the examiner was responding when he reported that the 
veteran's motion was "0 to 110 degrees, limited by pain."  
Such limitation of motion does not equate to disability that 
is compensable under either Diagnostic Code 5260 or 5261.  
Therefore, there is no basis for awarding greater than 20 
percent, or awarding any rating separate from the already 
assigned 20 percent rating.  The preponderance of the 
evidence is against the claim.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's knee disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
The Board also notes that the veteran's chiropractor did not 
attribute the veteran's inability to work solely to his 
service-connected knee disability.  To the contrary, he 
opined that it was a combination of multiple levels of 
vertebral subluxation complex, the veteran's knee disability, 
and "other health complications," which rendered the 
veteran unable to perform his normal work activities.   Given 
the lack of evidence showing unusual disability with respect 
to the knee that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim for a higher initial rating, the Board 
has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in a Statement of the Case (SOC) 
dated in January 2003, and in correspondence dated in July 
2004. 

Specifically regarding VA's duty to notify, the SOC and the 
July 2004 correspondence apprised him of what the evidence 
must show to establish a higher rating, what additional 
evidence and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO also informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  Finally, the RO provided the above-mentioned SOC and 
a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran identified, and the RO obtained and incorporated into 
the record for consideration, treatment records from the VA 
Medical Center (VAMC) in Battle Creek, Michigan, as well as 
private treatment records.  The veteran submitted, and the RO 
incorporated into the record, other treatment records from 
the veteran's private care providers.  The veteran was also 
afforded a VA medical examination directly related to this 
claim.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet.


ORDER

A rating higher than 20 percent for degenerative arthritic 
changes of the right knee following meniscal surgeries is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



